We ascertain from the record that this appellant is a white farmer, 89 years of age, at the time of his trial on April 23, 1931. He was tried in the court below upon an indictment which charged him with the offense of assault with intent to murder upon one Walter Mitchell. He interposed a plea of not guilty to the indictment, and the trial resulted in his conviction by the jury "as charged in the indictment." The court, as the law required, passed judgment and sentenced him to an indeterminate term of imprisonment in the penitentiary for not less than two nor more than three years. From the judgment and sentence he appealed to this court. His appeal can avail him nothing. It is predicated upon the record proper without a bill of exceptions. This record is regular in all things. It is therefore ordered that the judgment of conviction from which appeal was taken will stand affirmed.
Affirmed.